DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2019/058550, filed 04 Apr 2019; and claims benefit of foreign priority document EPO EP18165731.3, filed 04 Apr 2018; this foreign priority document is in English.

Claims 14, 16, and 18-27 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22-23 and 25-26, the phrase "preferably" and "more preferably" renders the claim indefinite because it is unclear whether the limitations following the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 14, 20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister (US 2013/0209483 A1, published 15 Aug 2013, cited in PTO-892).
McAllister discloses cannabinoid derivative compounds, pharmaceutical compositions made thereof, and methods for treating various diseases and disorders including cancer. (abstract) McAllister discloses the working example of cell viability studies with 4T1 breast cancer cells using CBD in combination with paclitaxel. It was found that CBD acts synergistically with paclitaxel. (page 40, paragraph 0252-0253; figures 11A-C) McAllister discloses administration of an additional therapeutic agent in combination with a compound disclosed herein also encompasses use of each type of therapeutic agent in a sequential manner, (page 36, paragraph 0191) meeting limitations of instant claim 20 and addressing limitations of instant claims 22-23. 
With regard to instant claim 14, one of ordinary skill in the art would readily envision the two alternatives wherein the CBD and the chemotherapeutic agent paclitaxel are administered sequentially, therefore one of ordinary skill in the art would readily envision the alternative wherein the paclitaxel is administered sequentially first and the CBD is administered sequentially second. Therefore taken as a whole the disclosure of McAllister meets all limitations of instant claims 14 and 22-23.

Claims 14, 20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paralaro et al. (GB 2478595 A, published 14 Sep 2011, provided by Applicant in IDS mailed 01 Oct 2020).
Paralaro et al. discloses the use of phytocannabinoids, either in an isolated form or in the form of a botanical drug substance (BOS), as a prophylactic or in the treatment of cancer, including cancer of the breast. The phytocannabinoids may be used in combination with other cancer treatments. (page 1, paragraph 0001; page 14, paragraph 0086) Paralaro et al. discloses cannabinoids THC, THCA, CBD, CBDA, CBG and CBC have been shown to have an anti-proliferative effect on different cancer cell lines. (page 3, paragraph 0015; table at pages 6-8) Paralaro et al. discloses preferably the one or more phytocannabinoids are used in combination or as an adjunct therapy with a chemotherapeutic agent. Preferably the chemotherapeutic agent is a mitotic inhibitor, more preferably a taxane taken from the group: docetaxel; larotaxel; ortataxel; paclitaxel; and tesetaxel. (page 12, paragraph 0070-0071) Paralaro et al. discloses the when the one or more phytocannabinoids are used in combination with a chemotherapeutic agent and or anti-androgen the phytocannabinoid is preferably CBG or CBD. (page 13, paragraph 0072) Paralaro et al. discloses the working example of the phytocannabinoids were tested on the MDA-MB-231 breast cancer cell line (example 9 at page 40) Paralaro et al. discloses the claimed embodiment where a combination of
phytocannabinoids and the chemotherapeutic agent which is not a cannabinoid are packaged for administration separately, simultaneously or sequentially. (page 55, claim 86) 
	The disclosure of Paralaro et al. taken as a whole would lead one of ordinary skill in the art to readily envision the method of treating breast cancer wherein the phytocannabinoid is CBG or CBD and a taxane chemotherapeutic agent such as paclitaxel is packaged for administration sequentially meeting limitations of instant claim .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Paralaro et al. (GB 2478595 A, published 14 Sep 2011, provided by Applicant in IDS) in view of Moulder et al. (Clinical Pharmacology & Therapeutics, 2008, 83, p26-36, cited in PTO-892). 
Paralaro et al. discloses as detailed above. Paralaro et al. further teaches the working example of phytocannabinoids alone or in combination with the taxane chemotherapeutic agent taxotere wherein phytocannabinoid BDS was administered i.p. once daily at doses of 1, 10 & 100mg/kg for 25 days and taxotere (5mg/kg) i.v. was administered weekly, alone or in combination with 100mg/kg phytocannabinoid BDS. (example 8 at pages 38-40, especially at paragraphs 0189-0190)
Paralaro et al. does not specifically disclose the administration regimen of the chemotherapeutic agent and the cannabinoid in the method for the treatment of breast 
Moulder et al. teaches a review of the use of a multidisciplinary approach to the management of diseases of the breast and the introduction of novel systemic therapies have improved the quality of life and survival in patients with breast cancer. (page 26, abstract) Moulder et al. teaches chemotherapy is frequently used to palliate symptoms in patients with advanced breast cancer and to reduce the risk of recurrence in patients with localized breast cancer. (page 29, left column, paragraph 3) Moulder et al. teaches advanced breast cancer can be treated using two different strategies of chemotherapy administration: the use of active agents sequentially or in combination regimens. (page 29, right column, paragraph 2) Moulder et al. teaches in patients with prior anthracycline exposure, single-agent paclitaxel has been associated with an RR of 19-26% and TTF/TTP of 3.5-4.3 months. (page 29, right column, paragraph 4) Moulder et al. teaches since the 1990s, the most prominent advances that have occurred with the use of chemotherapy have involved improving drug formulation and modification in routes or schedules of drug delivery. (page 30, right column, paragraph 2) Moulder et al. teaches the standart dose of paclitaxel is 175 mg/m2 IV every 3 weeks. (page 31, left column, paragraph 1) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Paralaro et al. in view of Moulder et al. in order to modify the schedule of drug delivery or select the subject treated to have prior anthracycline exposure. One of ordinary skill in the art would have been motivated to combine . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Paralaro et al. (GB 2478595 A, published 14 Sep 2011, provided by Applicant in IDS) in view of Moulder et al. (Clinical Pharmacology & Therapeutics, 2008, 83, p26-36, cited in PTO-892) as applied to claims 14, 16, and 18-26, and further in view of Mannila et al. (Journal of Pharmaceutical Sciences, 2007, 92(2), p312-319, cited in PTO-892).
Paralaro et al. and Moulder et al. teaches as above.
Paralaro et al. and Moulder et al. does not specifically teach sublingual administration of the cannabinoid. (instant claim 27)
Mannila et al. teaches preparation of a complex of cannabidiol (CBD) with β-cyclodextrin (β-CD). The results demonstrate that sublingual administration of a solid CBD/β-CD complex enhances the absorption of CBD in rabbits when compared to oral administration of ethanolic CBD. Furthermore, the solid CBD/β-CD complex may provide an alternative formulation for sublingual administration of CBD. (page 312, 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Paralaro et al. in view of Moulder et al. further in view of Mannila et al. in order to administer the cannabinoid through the sublingual route. One of ordinary skill in the art would have been motivated to combine Paralaro et al. in view of Moulder et al. further in view of Mannila et al. with a reasonable expectation of success because Moulder et al. teaches since the 1990s, the most prominent advances that have occurred with the use of chemotherapy have involved improving drug formulation and modification in routes or schedules of drug delivery, and Mannila et al. teaches a solid cyclodextrin-containing sublingual formulation would be a desirable way to administer CBD since it would be nonirritating and straightforward and thus more patient-friendly. It would have been obvious to modify the formulation and route of drug delivery by selecting the cyclodextrin-containing sublingual formulation taught by Mannila et al. in order to provide the same advantage that it would be nonirritating and straightforward and thus more patient-friendly.

Conclusion
No claim is found to be allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623